Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:facebo
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 and 22 are unpatentable over Loo et al (US20140272938A1 published 09/18/2014; hereinafter Loo) in view of Su et al (CN102728428A published 10/17/2012; hereinafter Su) and Beaupre (US20060241471A1 published 10/26/2006).
Regarding claim 14, Loo teaches a sonication device for sonicating a biological sample disposed in a sample tube having an essentially round-shaped side wall (a sonicator provides ultrasonic energy to a sample solution – Fig. 7), the sonication device comprising:
a. a sample tube mount (vessel holder – Fig. 7) comprising (i) an immobile first portion (vessel holder – Fig. 7); and 
b. a sonotrode coupled to a guiding rail (sonicator attached to a base – Fig. 6B), the sonotrode comprising a sonicating area (sonicator horn contacts the vessel – Fig. 8) for applying ultrasound to the sample tube, the sonicating area comprising a concave surface (sonicator horn has a hollow collet horn to cinch around a vessel contained within the collet to provide a tight fit between the collet and vessel – Fig. 4 and paragraph 36), wherein the sonotrode is movable on the guiding rail along a y-axis toward or away from the sample tube holder (a sonicator on a base configured to allow the sonicator horn to move towards the vessel holder, or away from the vessel holder via a solenoid – Figs. 6A-B and paragraph 39), wherein the first portion of the sample tube mount is coupled to a first end of the guiding rail (vessel holder is mounted on the opposite side of the sonicator horn – Fig. 6A-B) such that an opening on at least one side of the sample tube holder faces the sonicating area of the sonotrode (an aperture in the vessel holder faces the sonicator – Fig. 5);
 c. an actuator for moving the sonotrode along the guiderail (solenoid – Fig. 6A-B and paragraph 39); and the essentially round shaped side wall of the sample tube is not in physical contact with the concave surface of the sonicating area of the sonotrode (a sonicator having a collet that is cinched around a vessel with a sonicator mount and spring configured to move the sonicator horn away from the vessel – Figs. 4 and 6A-B and paragraphs 36 and 38); and the essentially round-shaped side wall of the sample tube is in physical contact with the concave surface of the sonicating area of the sonotrode (the collet is capable of contacting the vessel when the sonicator mount moves the sonicator horn towards the vessel – Figs. 4 and 6A-B and paragraph 36 and 38).
However, Loo does not teach wherein the sample tube holder is configured to hold the sample tube in a position offset from the z-axis when the essentially round shaped side wall of the sample tube is not in physical contact with the concave surface of the sonicating area of the sonotrode; and wherein the sample tube holder is configured to rotate counter-clockwise about the x-axis to a position substantially parallel with the z-axis when the essentially round-shaped side wall of the sample tube is in physical contact with the concave surface of the sonicating area of the sonotrode, (ii) a second portion comprising a pivot member and a base for holding a sample tube holder, wherein the second portion is pivotally suspended from the immobile first portion, and wherein the second portion is pivotable about the pivot member along an x-axis.
Su teaches wherein the sample tube holder is configured to hold the sample tube in a position offset from the z-axis (a rotary clamp 50 rotates a removable fixing device 10 comprising a box body 11 with cavities 8 for holding sample tubes – Figs. 3b and 6); and wherein the sample tube holder is configured to rotate counter-clockwise about the x-axis to a position substantially parallel with the z-axis (the rotary clamp 50 rotates a removable fixing device 10 counter clockwise to a vertical position – Figs. 1-2), 
(ii) a second portion comprising a pivot member (rotary clamp 50 includes a fixing sleeve 51, rotating cylinder 52 and fixed by cylinder 53 – Fig. 6) and a base for holding a sample tube holder (a removable fixing device 10 comprising a box body 11 with concave cavities 8 for holding sample tubes – Figs. 3b and 6), wherein the second portion is pivotally suspended from the immobile first portion (the rotary clamp 50 and box body 11 are mounted to the support frame 90 – Fig. 6), and wherein the second portion is pivotable about the pivot member along an x-axis (the box body 11 is rotated by the rotary clamp 50 about an axis – Fig. 6). It would be advantageous to use the removable fixing device 10 to gain the high speed processing capability of the automatic collecting device (Figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vessel mount, as taught by Loo, with the box body and rotary clamp, taught by Su, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Loo and Su teach sample processing devices.
Although Loo, modified by Su, teaches a sonicator having a collet that is cinched around a vessel (round vessels for sonication – Figs. 10A-10D), Loo, modified by Su, does not explicitly teach the sonicating area comprising a concave surface adapted to contact an exterior diameter of the essentially round-shaped side wall of the sample tube. 
Beaupre teaches the sonicating area comprising a concave surface adapted to contact an exterior diameter of the essentially round-shaped side wall of the sample tube (transducer assembly 182 with a concave fore end bell 194 for transferring ultrasonic vibrations – paragraph 20 and Fig. 5). It would be advantageous to use a concave surface to provide multiple contact points to increase pressure uniformity (paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the sonicator horn, as taught by Loo as modified by Su, with the concave fore end bell 194, taught by Beaupre, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple change of shape. 
Regarding claim 15, Loo, as modified by Su modified by Beaupre, teaches the sonication device of claim 14, wherein the sample tube holder is removable (a removable fixing device 10 – Su Figs. 3b and 6).
Regarding claim 16, Loo, as modified by Su modified by Beaupre, teaches the sonication device of claim 14, wherein the pivot member comprises a hinge pivotally suspended within a corresponding pivot bearing of the immobile first portion (rotary clamp 50 is in a pivotable mount on the support frame 90 – Fig. 6).
Regarding claim 17, Loo, as modified by Su modified by Beaupre, teaches the sonication device of claim 14, wherein the sample tube mount further comprises a height adjustment mechanism (the box body 11 is capable of adjusting the test tubes left and right with cavities 8 – Figs. 3b and 6) for adjusting a position along the z-axis of the sample tube in the sample tube holder.
Regarding claim 18, Loo, as modified by Su modified by Beaupre, teaches the sonication device of claim 14, wherein the guiding rail (the base – Fig. 6B) comprises a sled (a sonicator mount is attached to the base – Fig. 5).
Regarding claim 19, Loo, as modified by Su modified by Beaupre, teaches the sonication device of claim 14, wherein the actuator is configured to apply a variable force to the sonotrode (the solenoid is capable of applying a variable force via a spring that urges the sonicator away from the vessel holder upon release of solenoid force – Fig. 6A-B).
Regarding claim 22, Loo, as modified by Su modified by Beaupre, teaches the sonication device of claim 14, wherein the sonotrode is mounted such that the sonication area is positioned at approximately the same height as the pivot member (Loo, modified by Su, teaches a sonicator (Loo Fig. 5) and the rotary clamp 50 holding a removable fixing device 10 (Su Fig. 6) mounted at the same height).
Response to Arguments
Applicant's argument regards to claim 14 that the “combination of Loo and Su does not teach the counterclockwise rotation of a sample holder” because “Su teaches the clockwise rotation of a sample holder from a vertical position” is not persuasive.
The examiner points out that the direction of the rotation is simply an issue of perspective. Su Fig. 6 teaches a counterclockwise rotation when the device of Fig. 10 is viewed from the right side.  
Allowable Subject Matter
Claims 1-9, 12-13, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, with depend claims 2-9 and 21, are allowed because the applicant’s argument that the “claimed invention, on the other hand, requires that the sample holder permit movement of sample tubes within the sample holder” is persuasive. Furthermore, the examiner did not find a motivation to combine any art on record to arrive at the claimed “sample tube is permitted to slide within the sample tube holder over the concave surface of the support element”.
Claim 12, with dependent claim 13, are allowed because the applicant’s argument that the “claimed invention, on the other hand, requires that the sample holder permit movement of sample tubes within the sample holder” is persuasive. Furthermore, the examiner did not find a motivation to combine any art on record to arrive at the claimed “movement of the sonotrode further causing a movement of the sample tube holder about the x-axis in case the side wall is not aligned with the surface of the sonicating area until reaching an arresting point”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the applicant’s argument that the “claimed invention, on the other hand, requires that the sample holder permit movement of sample tubes within the sample holder” is persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797